Citation Nr: 0205903	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-05 238	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to an increased rating for disability of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur with shortening and left hip 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from November 1966 to October 
1970.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
When the case was before the Board in June 1999, it was 
remanded to the RO for further development.  The case was 
returned to the Board in March 2002.

In the June 1999 remand the Board referred the veteran's 
unadjudicated claims for service connection for right hip 
disability and right knee disability to the RO for 
appropriate action.  There is no indication in the claims 
folders that the RO has undertaken further development with 
respect to either of these claims or that it has adjudicated 
either of these claims.  Therefore, these matters are again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claims have been obtained.

2.  The disc disease of the veteran's lumbosacral spine is 
pronounced; the veteran does not have ankylosis of the 
lumbosacral spine; more than moderate neuropathy of one lower 
extremity and more than mild neuropathy of the other lower 
extremity.  

3.  The residuals of a fracture of the left femur are 
manifested by 3/4 inch shortening with no more than marked left 
hip disability; the fracture does not involve the surgical or 
anatomical femoral neck; there is no loose movement or 
nonunion; and flexion of the left thigh is not limited to 
less than 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, 
for disability of the lumbosacral spine are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 4.124a, Diagnostic 
Code 8520 (2001).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the left femur with shortening and 
left hip disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5252, 5255, 5275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
January 2002.  

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained the service medical records (SMRs), afforded him a 
hearing in July 1997, obtained records of VA outpatient 
treatment, and provided him with current VA examinations to 
determine the degree of severity of his disabilities.  Also, 
the RO has obtained all private clinical records pertaining 
to the disabilities at issue which have been identified by 
the veteran.  

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate either of the veteran's claims.  The Board is 
also unaware of any such outstanding evidence or information.  
In sum, the facts relevant to these claims have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Lumbosacral Spine

The record reflects that the RO granted service connection 
for the veteran's low back disability, then characterized as 
a lumbosacral strain, as secondary to his service-connected 
left femoral fracture residuals, in an October 1993 rating 
decision and assigned a 10 percent disability evaluation 
based on limitation of motion, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5292.  A July 1997 Hearing Officer's 
decision described the disorder as a lumbar strain with 
degenerative changes and right first sacral segment (S1) 
radiculopathy and granted a 20 percent rating under DC 5293 
(for intervertebral disc syndrome (IVDS)).  After the June 
1999 Board remand, a January 2002 rating decision granted a 
40 percent rating under DC 5293 and characterized the 
disorder as right lumbar radiculopathy with an annular bulge 
at the lumbosacral (L5-S1) joint and sciatica.  

At the September 1997 RO hearing the veteran requested that 
his low back disorder be rated under DC 5293 (page 2 of the 
transcript).  He testified that he had decreased strength in 
his foot and ankle (page 3) but no difference in 
circumferential measurements of his legs but his left leg was 
weaker (page 7).  He stated he had numbness of the legs and, 
despite receiving special consideration at work, he still 
missed 2 or 3 days of work a week (page 9).  He testified 
that he had shooting pain down each leg which was greater in 
his left leg and that he had poor reflexes in his right ankle 
(page 11).  

On VA spinal examination in January 1997 the veteran could 
not flex his spine without pain.  There was mild tenderness 
over L3 to S1 but there was no fixed deformity or abnormality 
of the musculature of his back.  Flexion was to 125 degrees.  
Extension and lateral bending to the right and the left were 
to 20 degrees, while rotation to the right and the left was 
to 30 degrees.  There was objective evidence of painful 
motion on flexion.  There were normal sensation and motor 
strength in the lower extremities.  Deep tendon reflexes 
(DTRs) were 1/5 in the knees and 0/5 in the ankles.  
Babinski's sign was negative in both lower extremities.  X-
rays revealed mild hypertrophic spurring of the vertebral 
bodies, anteriorly.  The diagnosis was low back pain.  

On VA orthopedic examination in January 1997, the veteran 
reported that his legs sometimes felt as if they were going 
to sleep and his feet were cold.  He did not have any bladder 
symptoms and had no specific complaints of fecal incontinence 
or retention.  He also complained of weakness in his legs.  
He took over-the-counter medication for pain.  

Electrodiagnostic testing in May 1997 revealed, in pertinent 
part, evidence of mild chronic right S1 radiculopathy.  

On VA orthopedic examination in October 1997, flexion of the 
veteran's spine was to 90 degrees, extension was to 20 
degrees, and lateral bending and rotation in each direction 
were to 30 degrees.  

On VA neurology examination in December 1997, the veteran 
described involuntary but rhythmic shaking of his legs, which 
usually occurred at rest, and which was more of a tremor than 
a twitch.  This had been present for at least a couple of 
years and there was no associated numbness or pain.  He also 
complained of weakness of his legs as well as tingling down 
his right thigh, into the lower leg to just above the right 
ankle.  

On examination he complained that walking on his heels or 
toes caused back pain, and he took short steps with only a 
little effort.  He had decreased sensation to pinprick and 
light touch on the right side of his body and the remainder 
of the sensory evaluation was inconsistent.  He reported 
decreased vibratory sensation in the legs.  On pinprick 
testing there was some hyperpathia of both legs, distally, 
below the mid-calf.  Motor testing was not readily 
interpretable, as he did not exert full effort on testing.  
However, the iliopsoas and tibialis anterior muscles were 
slightly diminished from normal.  There was no tremor during 
testing except for a 5-minute episode of a resting tremor on 
the right side at 2+ and on the left at 1+.  Knee jerks were 
1/0 and ankle jerks were 0/0.  Plantar responses were down-
going, bilaterally.  The pertinent diagnoses were a probable 
essential tremor, habitual repetitive movements of the legs 
of no pathologic significance, mild peripheral neuropathy of 
unspecified cause, and right S1 radiculopathy.  

On VA neurology examination in October 1999 the veteran's 
claim file was reviewed.  He complained of progressive low 
back pain which radiated to his hips, but greater in the left 
hip than the right, and rarely down his left lower extremity.  
However, he recently had had severe left hip pain which 
radiated down the left lower extremity.  He reported having 
had weakness of the left lower extremity for about one year, 
with difficulty going up and down stairs.  He had also noted 
paresthesia in his low back which radiated to his hips.  
There were no bowel or bladder incontinence and no impotence.  
He had no specific flare-ups and his weakness, paresthesia, 
and pain remained constant.  There were no known alleviating, 
aggravating or precipitating factors.  Medication did not 
provide alleviation.  However, it was also reported that his 
flare-ups included increased pain, weakness, and functional 
loss of the left lower extremity.  Also, his condition had 
been slowly progressive.  

Testing of the veteran's motor strength revealed left hip and 
knee flexion were 4/5, left knee extension was 5/5, and left 
ankle plantar flexion and dorsiflexion were 4+/5.  Strength 
in the right lower extremity was 5/5 in all muscle groups 
tested.  There was no atrophy.  On sensory evaluation, there 
was hypesthesia in the left L5-S1 dermatome.  DTRs were 2/4 
at the knees and 1/4 in the right ankle and trace/4 in the 
left ankle.  The toes were down-going, bilaterally.  His 
coordination was normal.  There was no spinous process 
tenderness or spasm of the back muscles.  There was no bowel 
or bladder impairment.  

The diagnosis was low back pain with L5-S1 radiculopathy and 
symptoms compatible with sciatic neuropathy including 
radicular pain, diminished left ankle jerk, and abnormal 
sensation in the L5-S1 dermatome.  The severity of the 
radiculopathy was moderate with evidence of ongoing 
denervation by electromyography.  

A report of a November 1999 MRI of the lumbar spine reflects 
impressions of degenerative disc changes and mild annular 
bulging at L5-S1.  The report of electrodiagnostic testing in 
December 1999 reflects an impression of evidence of chronic 
L5-S1 radiculopathy with evidence of acute or on-going 
denervation.  

Fracture of the Left Femur 

A March 1971 rating decision granted service connection for 
residuals of a fracture of the mid-shaft of the left femur 
and assigned a 10 percent disability evaluation.  Although a 
February 1976 rating reduced the evaluation to a 
noncompensable level, a November 1982 rating decision 
restored a 10 percent evaluation.  An October 1984 rating 
decision increased the disability evaluation to 20 percent.  
A December 1984 rating increased the rating to 30 percent.  
The 30 percent rating has remained in effect since then.

At the 1997 RO hearing the veteran testified that he had 
painful and severely limited left hip motion (page 5).  He 
had discoloration, i.e., redness, of the hip area and calcium 
build-up of the left femur.  He received physical therapy for 
his left femur disorder and now took more medication for pain 
(page 6).  He reported that the testing of motion of the left 
hip in 1997 was only passive and not active motion (page 8).  
Extra-schedular rating of the left femur disorder was 
specifically requested (page 14).  

On VA orthopedic examination in October 1997, the veteran 
walked with the aid of a cane but still limped and stated 
that his left leg was 1 inch shorter than the right.  A 
metallic-fixating rod, previously implanted via open 
reduction, had been removed in 1974, and thereafter he had 
had continued left hip pain.  He also complained of left hip 
stiffness.  On examination his left leg appeared to be 1 inch 
shorter.  Movements of his thigh in a circular manner 
appeared to be fairly normal in the femoral head, although 
continued rotation caused some hip pain which was referred to 
the back.  Flexion of the left hip was to 90 degrees and 
abduction was to 15 degrees.  The diagnosis was post-
traumatic arthritis of the left hip.  

On VA examination specifically of the hips in October 1997, 
the veteran reported using a built-up shoe due to left leg 
shortening of 1 inch and again complained of chronic left hip 
pain.  He reported having missed a good deal of work in the 
past two years because of his disabilities.  Bilateral carpal 
tunnel syndrome (CTS) and stomach ulcers were also reported.  

On examination the veteran's left leg was 1 inch shorter than 
the right.  His thigh was rotated through the hip joint and 
through the femoral head without any particular pain or 
tenderness.  He had weakness and fatigue on standing.  Any 
unusual motion with the limp caused some pain in the low 
back, left hip, and left knee.  Flexion of the hip caused 
some pain in the low back.  The diagnosis was post-traumatic 
arthritic symptoms with chronic osteoarthritis in the left 
hip.  

X-rays in October 1997 disclosed an old healed fracture of 
the proximal left femoral diaphysis with extensive 
proliferative bone around it and a residual tract of 
intramedullary rod which had been remove.  Associated soft 
tissue calcification above the greater trochanter, compatible 
with prior surgery, was found.  The femoral heads and necks 
were intact with minimal degenerative change on the left.  

On VA examination in October 1999 it was noted that the 
veteran used a cane in his right hand when walking.  He took 
2 to 3 muscle relaxant tablets per day.  Since military 
service he had been employed for about 38 years.  He 
estimated that he lost between 50 and 60 days of work per 
year due to problems with his low back and left hip.  He 
complained of constant low back pain, which occasionally 
radiated into his hips.  He also complained of constant 
soreness in his left hip region and reported that any 
pressure over the gluteal area was quite uncomfortable.  He 
had been forced to remove his wallet or handkerchief, or 
both, from his left hip pocket for that reason.  

On physical examination the veteran walked with a rather 
marked antalgic gait, favoring the left lower extremity, and 
used a cane in his right hand to carry extra weight.  On 
walking and standing, his left hip was in a position of about 
10 degrees of flexion.  It was quite difficult for him to 
climb on and off of the examining table.  There was 
approximately 1.5 centimeters of shortening of the left lower 
extremity.  There was a well healed but tender surgical scar 
over the proximal left thigh.  There was tenderness to deep 
palpation over the left gluteal region.  Left hip flexion was 
to 90 degrees and internal rotation was to 45 degrees.  There 
was a 5-degree flexion contracture.  External rotation, 
abduction, and adduction were within normal limits.  

The October 1997 hip X-rays were reviewed in 1999 and it was 
again noted that the degenerative changes of the hip joint 
were only minimal.  

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).



Lumbosacral Spine

IVDS warrants a noncompensable evaluation if it is 
postoperative, cured.  A 10 percent evaluation is warranted 
if it is mild.  A 20 percent evaluation is warranted if it is 
moderate with recurring attacks.  A 40 percent evaluation is 
authorized for if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Limitation of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 
4.45 are applicable to a ratings under DC 5293 because this 
code contemplates limitation of motion.  See VAOPGCPREC 36-
97.  

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The evidence clearly demonstrates that the veteran has 
persistent sciatic neuropathy with characteristic pain.  
However, he does not have demonstrable muscle spasm.  While 
his left ankle jerk is not absent, DC 5293 also provides for 
consideration of "other neurological findings."  In this 
regard, reflexes are diminished in both ankles and the recent 
examination also found that he had abnormal sensation in the 
L5-S1 dermatome.  Also, testing in 1997 revealed chronic 
right S1 radiculopathy.  In other words, there is objective 
clinical evidence of bilateral radiculopathy.  The evidence 
further establishes that the IVDS is not only persistent but 
causes on-going denervation.  Therefore, the Board is 
satisfied that the disability more nearly approximates 
pronounced IVDS than severe IVDS.  Accordingly, a 60 percent 
evaluation is warranted under DC 5293.

It would violate the rule against pyramiding to evaluate the 
disability under DC 5293 and DC 8520, or to evaluate the 
disability under DC 5293 and DC 5289 or DC 5292 because of 
the overlapping symptomatology.  

However, an alternative to assigning a single rating under DC 
5293 (which encompasses the orthopedic and neurologic 
components of IVDS), that does not violate the rule against 
pyramiding is to assign separate ratings for the orthopedic 
impairment of the lumbosacral spine (DC 5292 or DC 5289) and 
the neurological impairment of each lower extremity (DC 
8520).  See VAOPGCPREC 36-97

The record reflects that the veteran has substantial useful 
motion of the lumbosacral spine.  Therefore, there is no 
basis for finding that the functional impairment more nearly 
approximates the unfavorable ankylosis required for a 50 
percent evaluation than the favorable ankylosis or severe 
limitation of motion required for a 40 percent evaluation.  
Accordingly, the orthopedic impairment of the veteran's 
lumbosacral spine is not more than 40 percent disabling.  

The evidence shows that the veteran has no atrophy and only 
slightly decreased strength in his left lower extremity.  The 
motor involvement of the left lower extremity is minimal.  
Therefore, the Board concludes that the veteran has no more 
than moderate sciatic neuropathy affecting the left lower 
extremity.  Accordingly, it does not warrant an evaluation in 
excess of 20 percent.

There is neither atrophy nor decreased strength in the right 
lower extremity.  The functional impairment in the right 
lower extremity is sensory only.  A note to 38 C.F.R. 
§ 4.124a provides that when the neurological involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  As to this, electrodiagnostic 
testing in May 1997 revealed the right S1 radiculopathy was 
only mild in degree.  The Board notes that the findings on 
motor testing on VA neurology examination in December 1997 
are not reliable for evaluation purposes because of a lack of 
effort at the time of testing.  Likewise, the tremor and 
repetitive leg movements on examination in 1997 were not 
associated with radicular pain or numbness and were not found 
on subsequent examinations.  Accordingly, the sciatic 
neuropathy in the right lower extremity is not more than mild 
and does not warrant an evaluation in excess of 10 percent.

The combined value for ratings of 40 percent, 20 percent and 
10 percent with consideration of the bilateral factor is 59.  
See 38 C.F.R. §§ 4.25, 4.26 (2001).  The 59 would be 
converted to the nearest degree divisible by 10, resulting in 
a combined rating of 60 percent.  See 38 C.F.R. §§ 4.25.  
Therefore, separate ratings would not be to the veteran's 
advantage.

In reaching this determination, the Board has considered the 
veteran's complaints of pain and fatigue.  However, for the 
reasons discussed above, the Board has concluded that the 
disability does not warrant a rating in excess of the 60 
percent granted herein.  

Left Femoral Fracture 

A 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is marked knee or hip disability.  A 60 percent rating is 
warranted when there is a fracture of the surgical neck of 
the femur with a false joint or if there is a fracture of 
shaft or anatomical neck with nonunion but without loose 
motion and weight-bearing is preserved with the aid of a 
brace.  An 80 percent rating is warranted for a fracture of 
the shaft or anatomical neck with nonunion and with loose 
motion, due to a spiral or oblique fracture.  38 C.F.R. 
§ 4.71a, DC 5255.

38 C.F.R. § 4.71a, DC 5275 provides for a 10 percent rating 
for shortening of the bones of the lower extremity of from 1 
1/4 to 2 inches (3.2 centimeters (cms.) to 5.1 cms.).  A 20 
percent rating is warranted for shortening of 2 to 2 1/2 inches 
(5.1 cms. to 6.4 cms.).  A note to DC 5275 provides that 
measurement of the lower extremities is from the anterior 
superior spine of the ilium to the internal malleolus of the 
tibia and that ratings for lower extremity shortening are not 
to be combined with other ratings for fracture or faulty 
union in the same lower extremity.  Generally see Archer v. 
Principi, 3 Vet. App. 433, 438 (1992).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a thigh warrants a 30 percent rating 
if flexion is limited to 20 degrees or a 40 percent 
evaluation if flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5252.  

An evaluation in excess of 20 percent is not authorized for 
limitation of extension, abduction, adduction or rotation of 
the thigh.  See 38 C.F.R. § 4.71a, DCs 5251 and 5253.

As discussed above, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration in determining the degree of 
limitation of motion.  

The Board notes that the service-connected left knee 
disability, characterized as arthritis, is assigned a 
separate 10 percent disability rating under DC 5260 for 
limitation of motion.  The evaluation of the left knee 
disability is not at issue in this appeal.

Here, it is neither shown nor contended that the femoral 
fracture involved the surgical or anatomical neck of the 
femur.  In addition, VA X-rays in 1984 revealed the major 
bony fragments of the left femur were in near anatomical 
alignment and X-rays on VA examination in 1997 revealed the 
femoral head and neck were intact.  It is not shown or 
contended that there is loose motion.  The October 1999 VA 
examination disclosed left lower extremity shortening of only 
3/4 of an inch and a review of the entire record reveals no 
recorded measurement of left lower extremity shortening 
greater than 1 1/2 inches or 2 cms.  

Although the veteran testified that range of motion testing 
of his left hip in 1997, of 90 degrees of flexion and 15 
degrees of abduction, was actually a measurement of passive, 
rather than active, motion; range of motion testing on the 
recent October 1999 VA rating examination disclosed that 
flexion of the left hip was to 90 degrees, internal rotation 
was to 45 degrees, and motion in other planes of motion were 
within normal limits.  Thus, it appears that the results of 
the testing on both occasions are consistent and establish 
that he has more than half of normal flexion of the hip 
remaining.  

To warrant a 40 percent rating, flexion would have to be 
limited to only 10 degrees.  While there is a minimal flexion 
contracture, he has 90 degrees of motion in flexion, which is 
more than 80 degrees than that envisioned for a 40 percent 
rating.  Even when this is considered together with his 
complaint of generalized soreness in the left hip and his use 
of a cane, additional dysfunction which would warrant the 
next higher rating of 40 percent is not demonstrated.  In 
this regard, The veteran's complaints of lumbosacral pain 
which is radicular in nature and passes through the left hip 
area, is compensated in the 60 percent rating warranted for 
that disorder and may not be considered in determining the 
proper evaluation for the service-connected left hip disorder 
because of the rule of against pyramiding, discussed above.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

At the RO hearing the veteran indicated that he would attempt 
to obtain records from his employer verifying his testimony 
and the histories related on VA examinations, of his having 
missed work several days a week and the Board notes that 
later in July 1997 the service representative indicated the 
employer's address and stated that the employer would not 
provide that information unless there was a written request 
outlining the needed information.  The RO did not submit such 
a written request but the Board does not doubt the veracity 
of the veteran's testimony, particularly in light of the 
notarized August 1997 statements of two co-workers indicating 
that they did the heavy lifting for the veteran at work.  

Never the less, the record reflects that the veteran has not 
required frequent hospitalization for either of the 
disabilities at issue and that the manifestations of the 
disabilities are those contemplated by the schedular 
criteria.  There simply is no indication in the record that 
the average industrial impairment resulting from either of 
the disabilities would be in excess of that contemplated by 
the schedular criteria.  Therefore, the Board has concluded 
that referral of the case for extra-schedular consideration 
is not warranted. 


ORDER

A rating of 60 percent for disability of the lumbosacral 
spine is granted, subject to the law and regulations 
governing the award of monetary benefits.  

An increased rating for residuals of a fracture of the left 
femur with shortening and left hip disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

